EXHIBIT 31.3 PRINCIPAL EXECUTIVE OFFICER CERTIFICATION I, Louis DiNardo, certify that: 1. I have reviewed this Amendment No. 1 to the Annual Report on Form 10-K of Exar Corporation; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report . Date: July 30 , 2015 /s/Louis DiNardo Louis DiNardo President and Chief Executive Officer (Principal Executive Officer)
